Title: From Benjamin Franklin to George Washington, 4 September 1777
From: Franklin, Benjamin
To: Washington, George


Sir
Passy, near Paris, Sept. 4. 1777.
The Gentleman who will have the Honour of waiting upon you with this Letter is the Baron de Steuben, lately a Lieutenant General in the King of Prussia’s Service, whom he attended in all his Campaigns, being his Aide Camp, Quartermaster General, &c. He goes to America with a true Zeal for our Cause, and a View of engaging in it and rendring it all the Service in his Power. He is recommended to us by two of the best Judges of military Merit in this Country, M. de Vergennes and M. de St. Germain who have long been personally acquainted with him, and interest themselves in promoting his Voyage, from a full Persuasion that the Knowledge and Experience he has acquir’d by 20 Years Study and Practice in the Prussian School may be of great Use in our Armies. I therefore cannot but wish that our Service may be made agreable to him. I have the Honour to be
His Excelly Gen. Washington
